Baker, J.
(concurring)
I concur, because this court is bound by the decision of our Supreme Court in State v. Olivas.2
I note that the Wisconsin statute at issue in Green v. Berge3 provides that if an individual’s conviction or adjudication has been reversed, the state is required to purge its records and destroy all DNA samples from that person. Our own statute, RCW 43.43.754, contains no such provision. Whether it must, in order to be sufficiently narrowly drawn to pass constitutional muster, is an issue we do not decide.
Motions for reconsideration denied August 23 and September 22, 2004.
Review granted at 153 Wn.2d 1008 (2005).

 122 Wn.2d 73, 856 P.2d 1076 (1993).


 354 F.3d 675 (7th Cir. 2004).